Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 1 line 5 “apparatus,” should be –apparatus.—since it ends the sentence.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite because it is not clear if the linear motor is required by the claim by using the terminology “optionally”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesikov (4,949,465).
The device as claimed is disclosed by Pesikov with a quill 10 on which a probe apparatus can be mounted (column 3 lines 10-12), at least one motor (column 3 line 6) for positioning the quill in a substantially vertical dimension, and a pneumatic counterbalance mechanism 26, 28, 34, 36, 38 for the quill, in which the positioning apparatus is configured, based on at least one factor relating to the quill (column 4 lines 18-40), to automatically effect a change in the pneumatic counterbalance mechanism’s pressure so as to thereby adapt the counterbalance force on the quill provided by the pneumatic counterbalance mechanism (column 4 lines 18-40).
With respect to claim 3 Pesikov discloses the at least one factor relates to the actual or expected vertical position of the quill (column 4 lines 37-44).
With respect to claim 4 Pesikov discloses one or more position encoders for measuring the vertical position of the quill, and in which the at least one factor comprises the output from at least one of said one or more position encoders (inherent to determine the position of the quill as in column 4 lines 37-44).
With respect to claim 5 Pesikov discloses the at least one factor relates to the actual or expected power requirement of the at least one motor (the motor power is directly related to the position of the quill therefore as in column 4 lines 33-44 the at least one factor is related to the power of the motor).

With respect to claim 7 Pesikov discloses the pneumatic counterbalance mechanism’s pressure so as to assist the motor in moving the quill in the direction of travel (column 4 lines 18-55).
With respect to claim 8 Pesikov discloses the at least one factor relates to at least one module, such as a probe, loaded or to be loaded on the quill (column 4 lines 25-29).
With respect to claim 9 Pesikov discloses the at least one factor relates to the weight of the at least one module (column 4 lines 25-29).
With respect to claim 10 Pesikov discloses the at least one factor is determined by assessing the effect the module loaded on the quill has on the coordinate positioning apparatus (column 4 lines 25-29).
With respect to claim 11 Pesikov discloses a pressure regulator 34 which is configured to maintain the pneumatic counterbalance mechanism’s pressure at a set pressure, and in which the apparatus is configured to alter the set pressure based on the at least one factor (column 4 lines 18-55).
With respect to claim 12 Pesikov discloses the change in the pneumatic counterbalance mechanism’s pressure is determined from a look-up table and/or function (column 4 lines 18-55 -function-).
With respect to claim 13 Pesikov discloses to automatically adapt the pneumatic counterbalance mechanism’s pressure in response to an expected or measured change in the load on the quill (column 4 lines 25-29).

With respect to claim 15 Pesikov discloses the method as claimed including the steps of automatically effecting a change in the pneumatic counterbalance mechanism’s pressure so as to thereby adapt the counterbalance force on the quill provided by the pneumatic counterbalance mechanism, based on the quill’s status (column 4 lines 18-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesikov (4,949,465) in view of Stemple et al (3,818,596).

Stemple et al teaches using a direct drive motor 48 to move a vertical quill.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the motor of Pesikov a direct drive motor as taught by Stemple et al as a common means to vertically move the quill.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesikov (4,949,465) in view of Strauss et al (DE 10 2013 219 487).
The device as claimed is disclosed by Pesikov as stated in the rejection recited above for claims 1 and 3-15, but lacks an energy conduit connected to at least one of the first and second members, wherein the load, in the degree of freedom of the first and second members, imparted by the energy conduit on at least one of the members it is connected to varies dependent on the relative position of the first and second members.
Strauss et al teaches using an energy conduit connected to at least one of the first and second members, wherein the load, in the degree of freedom of the first and second members, imparted by the energy conduit on at least one of the members it is connected to varies dependent on the relative position of the first and second members.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an energy conduit connected to at least one of the first and second members, wherein the load, in the degree of freedom of the first and second members, imparted by the energy conduit on at least one of the members it is connected to varies dependent on the relative position of the first and second members in Pesikov as taught by Strauss et al to power the device.  In addition, the counter balance of Pesikov would be used to counter balance the additional load of the energy conduit (column 4 lines 25-29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855